Citation Nr: 0421675	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from December 1994 to 
October 1996.

This matter arose from an August 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).  The RO denied entitlement to service 
connection for asthma.  The Board of Veterans Appeals (Board) 
remanded this case in May 1999 for additional development.  
In March 2000, the Board determined that a Veterans Health 
Administration (VHA) expert medical opinion was needed to 
assist the Board in rendering a decision, as the issue 
presented in this case involved a complex medical question.  
A VHA opinion was prepared and associated with the claims 
file.  In June 2000, the case was again remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with her current appeal in March 2004.

The VHA medical opinion prepared in response to the Board's 
March 2000 request indicated that the entire claims file had 
been reviewed.  The opinion noted that while the spirometric 
results of the pulmonary function tests (PFTs) done as part 
of the August 1999 VA clinical summary were all in the normal 
range, the results were relied upon "in spite of the fact 
that the quality of every one of the tests was inadequate."  
This opinion further noted the "poor quality of the testing 
and the interpretation of the results lead to an erroneous 
notion that the [veteran] has mild restrictive physiology not 
consistent with asthma, but rather restrictive disease 
process such as sarcoid, amyloid, etc."  

A number of problems were identified with the PFTs of record, 
such as the fact that the FEV-1 was underestimated due to 
partial and variable closure of the glottis during expiration 
effort; none of the predicted values for the veteran 
accounted for her Asian ethnicity; the lung volume 
determination of total lung capacity and residual volume was 
faulty; and the interpretation of the test results that there 
was mild restrictive physiology was faulty.

Due to this opinion, the case was again remanded by the Board 
in June 2000.  This remand had ordered that the veteran be 
afforded another VA examination, to include PFTs, that were 
to be readministered and reinterpreted in the manner outlined 
by the VHA expert medical opinion.  The purpose of the 
examination was to ascertain whether the veteran suffered 
from asthma and the etiology of the disorder, if diagnosed.  
There was also to be an opinion as to whether any preexisting 
asthma had undergone an increase in pathology during service. 

A VA examination was scheduled in July 2000.  The notice of 
the examination request was sent to the veteran's address 
then of record.  She failed to report to the examination.  VA 
was notified of the veteran's new address and she expressed 
her willingness to report for examination in December 2000.  


Another examination was scheduled in January 2001, with the 
notice being sent to her new Ohio address.  However, she 
again failed to report.  Shortly thereafter, a California 
address was provided for the veteran.  

A March 2004 VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
showed another address, again in Ohio.  

Based on the above, the Board is uncertain whether the 
veteran ever received proper notification of the request for 
an examination.  Therefore, it is found that the veteran 
should be provided with another opportunity to appear for an 
examination.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for asthma since service.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special pulmonary examination of the 
veteran by a medical specialist in 
pulmonary diseases or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of 
asthma found on examination.

As part of this examination, pulmonary 
function tests should be readministered 
and reinterpreted in the manner outlined 
by the VHA expert medical opinion.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

The examiner is requested to express an 
opinion as to whether rit is at least as 
likely as not that any pulmonary 
disorder(s) on the examination including 
asthma is/are linked to service on any 
basis, or if preexisting service, 
was/were aggravated thereby?  The 
examiner is to specifically consider the 
March 1998 opinion of Dr. D., who had 
found that the veteran's asthma had been 
made worse by her exposure to fumes and 
paint during her military service.



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for asthma.

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  


No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for asthma, and may result in a 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


